                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JERRY LEE HUSKEY, JR.                              )
                                                   )
                 Plaintiff,                        )
                                                   )
       v.                                          )           No. 4:18-cv-00731-AGF
                                                   )
PAUL BURRIS, et al.                                )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on the separate motions of Defendants Dionne Kelley

and Matt Shults requesting additional time in which to file a response to Plaintiff’s motion for

leave to file an amended complaint. (Doc. Nos. 33 and 42). In support of Defendant Kelley’s

motion, counsel states that Plaintiff’s proposed amended complaint totals ninety-one pages; that

he has been out of town for a variety of matters; and that he has been ill. Defendant Kelley

thereafter filed a memorandum in opposition to Plaintiff’s motion for leave on April 2, 2019.

(Doc. No. 37).

       In support of Defendant Shults’ motion, counsel states that Plaintiff’s proposed amended

complaint totals ninety-one pages and that due to the length of the filing, more time is needed to

review and respond. Defendant Shults requests an additional thirty days.

       Good cause being shown, the motions will be granted. Defendant Kelley’s memorandum

in opposition will be deemed timely filed, and Defendant Shults will be given thirty days from

the date of this Order to file a response to Plaintiff’s motion.

       Accordingly,
       IT IS HEREBY ORDERED that Defendant Kelley’s motion (Doc. No. 33) for

additional time in which to file a response to Plaintiff’s motion for leave to file an amended

complaint is GRANTED. Defendant Kelley’s memorandum in opposition (Doc. No. 37) is

deemed timely filed.

       IT IS FURTHER ORDERED that Defendant Shults’ motion (Doc. No. 42) for

additional time in which to file a response to Plaintiff’s motion for leave to amend is

GRANTED. Defendant Shults shall have thirty (30) days from the date of this order to file a

response to Plaintiff’s motion.

       Dated this 16th day of April, 2019



                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE
